I concur in the result. The decision develops the thesis that all functions constitutionally performed by the state or one of its agencies created for governance are ipso facto governmental and cannot be otherwise; hence that the division between governmental and proprietary functions is               4 artificial. While I can express considerable sympathy with this idea as indicated by my opinion in the case of LehiCity v. Meiling, 87 Utah 237, 48 P.2d 530, I do not think it the necessary route through which our reasoning must go to decide this case. Certainly there is a difference in the nature of functions which the state may perform whether they all be called governmental or some be classified as governmental and some proprietary. And the concept of governance has, in the past, been one of limited connotation. The pragmatic reason for the classification lies largely in the effort to escape from the sovereign's immunity from suit where, in justice, it is felt that the state should respond. The basis of my concurrence is that lands, title to which is acquired by the state by foreclosure of mortgage or conveyance for extinguishment of a debt for money loaned from the State School Fund, are exempt from taxation because they are within the meaning *Page 384 
of the words "property * * * of the State" as used in Sec. 2 of Art. 13 of our Constitution. I must reject the idea that once having been in private hands and therefore impressed with amenability to taxation, they retain such amenability when they come into the hands of the state unless held for purposes of governing, or for what is generally conceived of as a public purpose. Moreover, carrying on the process of education is a public venture which is thought of as a governmental function even in the more limited meaning of that phrase.